NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0484-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DWAYNE N. WAKEFIELD, a/k/a
DWAYNE M. WAKEFIELD,
DEWAYNE N. WAKEFIELD,
DWAYNE WAKEFIELD, and
SUG WAKEFIELD,

     Defendant-Appellant.
________________________

                   Submitted October 27, 2020 – Decided December 1, 2020

                   Before Judges Haas, Mawla and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cape May County, Indictment Nos. 16-11-
                   0979 and 17-12-0848.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Emma R. Moore, Assistant Deputy Public
                   Defender, of counsel and on the brief).
            Jeffrey H. Sutherland, Cape May County Prosecutor,
            attorney for respondent (Gretchen A. Pickering, Senior
            Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

      After the court denied defendant's motion to suppress, he pled guilty

pursuant to a negotiated plea agreement to third-degree aggravated assault on a

law enforcement officer, N.J.S.A. 2C:12-1(b)(5)(a), and second-degree

possession with intent to distribute a controlled dangerous substance (CDS),

cocaine, N.J.S.A. 2C:35-5(a)(1). The court sentenced defendant to an aggregate

sixteen-year prison term with a fifty-four-month period of parole ineligibility

and assessed applicable fines and penalties. In exchange for his plea, the State

also agreed to dismiss seventeen additional charges in two separate indictments.

      Defendant raises the following issues on appeal:

            POINT I

            BECAUSE THE PROBABLE CAUSE AFFIDAVIT
            CONSISTED OF ONLY A FRAGILE TIP,
            SPARSELY[]DESCRIBED CONTROLLED BUYS,
            AND A STATE RECORDS CHECK, THE COURT
            BELOW ERRED IN DENYING MR. WAKEFIELD'S
            MOTION TO SUPPRESS.

               A. The CI's Tip Showed No Indication of
               Veracity or a Basis of Knowledge.

               B. The Criminal History Check Included No
               Convictions but Several Uncorroborated Tips.

                                                                        A-0484-18T4
                                       2
  The Remainder of the Records Checks
  Corroborated Only Innocent, Easy-to-Know
  Details.

     i. The DMV Records.

     ii. The Criminal History Check.

     iii. The Intelligence Reports.

  C. The Controlled Buys Did Not, Either
  Independently (as the Trial Judge Found) or In
  Combination with the Tip, Provide a Sufficient
  Basis for a Finding of Probable Cause.

     i. Controlled Buys On Their Own Are
     Always Insufficient to Establish Probable
     Cause.

     ii. The Suspected CDS Was Never Tested
     or Otherwise Identified.

POINT II

THE COURT BELOW IMPOSED A [SIXTEEN]-
YEAR EXTENDED TERM WITHOUT OBSERVING
STATUTORILY   AND   CONSTITUTIONALLY
MANDATED PROCEDURE. MR. WAKEFIELD'S
SENTENCE MUST THEREFORE BE VACATED.

  A. The State's Failure to Give Sufficient Notice
  That It Was Pursuing an Extended Term and the
  Basis Therefore and to Confirm Such Notice On
  the Record.

  B. The Prosecutor's Failure to Develop a Record
  Explaining Its Factual Grounds and Choice to
  Pursue the Extended Term.

                                                     A-0484-18T4
                          3
                 C. The Court's Failure to Explain and Document
                 Its Acceptance of the Extended[-]Term
                 Recommendation.

After reviewing the record in light of the contentions on appeal and the

applicable law, we affirm.

                                          I.

        On September 7, 2016, Officer Michael Pastore (Pastore) of the Middle

Township Police Department Street Crimes Unit (SCU) applied for a warrant to

search defendant and Angel Davis'1 (Davis) Whitesboro residence.                The

application was supported by Pastore's affidavit which, among other

information, detailed his interactions with a confidential informant (CI) in

August 2016.2

        According to the affidavit, the CI informed Pastore that he/she had "first -

hand knowledge" that defendant and Davis were distributing crack cocaine. The

CI further noted that he/she had previously purchased crack cocaine from them

"in the past." The CI also stated that defendant and Davis were "currently


1
    Davis was a co-defendant but is not a party to this appeal.
2
  The affidavit incorrectly stated that Pastore met with the CI on September 22,
2016, which the State ascribes to a typographical error. We have considered,
and reject, defendant's arguments that this error affects the "staleness" of the
CI's tip for the reasons detailed on pages 12-18.
                                                                            A-0484-18T4
                                          4
selling" cocaine from their home. Pastore conducted a New Jersey motor vehicle

inquiry which confirmed that the address provided by the CI was defendant's

residence. The CI further informed Pastore that defendant and Davis' five young

children also lived in the home.

      During the week of August 29, 2016, Pastore coordinated with the CI to

arrange a controlled purchase of crack cocaine from defendant and Davis. Prior

to the purchase, the CI was searched and found to be free of any "contraband

and money." Pastore then provided the CI with money and instructed the CI "to

meet with [him] immediately upon completion of the transaction." SCU officers

who were surveilling the transaction observed the CI enter the residence. The

affidavit further noted that the SCU officers did not witness the CI contact any

other individual outside of the home.

      The CI left the residence, met with Pastore, and handed him what was

suspected to be crack cocaine purchased from Davis. A field test was not

performed, and the purported narcotics were subsequently logged into evidence

"pending analysis by the Cape May County Prosecutor's Laboratory." The CI

further noted that both defendant, Davis, and the five children were present at

the residence when the drug transaction occurred.




                                                                        A-0484-18T4
                                        5
      That same week, Pastore coordinated with the CI to arrange a second

controlled purchase of crack cocaine from defendant and Davis at their home.

The CI was again searched, provided with money, and observed by SCU

officers. The CI purchased the suspected narcotics from Davis but once again,

no field test was performed on the purported narcotics.3

      In addition to describing the two controlled buys, the affidavit included a

detailed account of defendant's criminal history. Pastore stated that he had

obtained this information through a criminal history check, which revealed that

the defendant had been arrested twenty-one times over a span of approximately

thirty years for crimes including possession of narcotics, assault, and resisting

arrest. The affidavit, however, did not provide the final dispositions of the

defendant's prior arrests.

      The affidavit also included additional background information regarding

defendant contained in intelligence reports provided by the Cape May County

Prosecutor's Office. Specifically, the affidavit noted a January 20, 2016 incident

where an informant "stated he could purchase firearms from [defendant]." The

affidavit further provided that on two separate occasions concerned citizens



3
  Defendant admitted at his plea hearing that the suspected narcotics seized were
cocaine.
                                                                          A-0484-18T4
                                        6
contacted the Cape May County Sheriff's tip line to report that they believed

defendant was selling narcotics in the Whitesboro and Wildwood area. The

affidavit also referenced an April 1, 2016 incident where defendant was listed

as a suspect in a shooting.

      Based on the information in the affidavit, the court issued a "no-knock"

search warrant for the defendant, Davis, and their residence. Pastore executed

the search warrant and seized suspected cocaine, heroin, marijuana,

approximately $1,200 in cash, a digital scale, two pistol crossbows, and a "3800

PC Type Ultra High Power Taser."

      Defendant moved to suppress the physical evidence seized pursuant to the

search warrant. He principally asserted that the warrant lacked probable cause

because it included the incorrect date for when Pastore met with the CI and that

the CI's tip was not "sufficiently corroborated." The court rejected defendant's

arguments and specifically found that the "independent corroboration in the

form of two controlled buys . . . support[ed] a finding of probable cause."

      As defendant also challenges the court's imposition of an extended term,

we briefly discuss the plea discussions. We also discuss relevant portions of

defendant's bail and sentencing proceedings.




                                                                         A-0484-18T4
                                       7
      As noted, defendant pled guilty to third-degree aggravated assault on a

law enforcement officer and second-degree possession with intent to distribute

cocaine. Before and after defendant's plea, the State raised his extensive prior

criminal history with the court. For example, at his bail hearing, the State

opposed defendant's release and informed the court that defendant had "[twenty-

one] arrests [and] [ten] indictable convictions."

      In his plea form, defendant responded to the first question by stating that

the statutory maximum for the two offenses to which he intended to plead guilty

was fifteen years, ten years for the second-degree possession with intent to

distribute charge and five years for the third-degree assault offense.             He

acknowledged in response to question seven, however, that he was aware that

the charges pled to required "a mandatory period of parole ineligibility or a

mandatory extended term[.]" (emphasis added). He failed to complete fully the

response to that question which indicated the length of those mandatory periods

but provided additional relevant information in response to question thirteen

where he acknowledged in handwritten notes that the "prosecutor has agreed to

recommend . . . [a] [sixteen] year[] [sentence] . . . [with a fifty-four-month parole




                                                                             A-0484-18T4
                                         8
ineligibility] pursuant to Brimage."4 Moreover, in a supplemental plea form

defendant noted that "[he] entered into [an] agreement to provide for a lesser

sentence or period of parole ineligibility than would otherwise be required[.]"

(emphasis added).

      That same day at the defendant's plea hearing, the State expressed that

"[defendant] is somebody that is mandatory pursuant to the Brimage guidelines."

Specifically, the State noted that "even though it's a second-degree offense he

would be sentenced in the first-degree range for the recommended sentence of

. . . [sixteen years] with a [fifty-four-month parole ineligibility]." The court then

confirmed that defendant's second-degree possession charge "would be

sentenced as a first [degree][.]"




4
  State v. Brimage, 153 N.J. 1 (1998). In Brimage, our Supreme Court directed
the Attorney General to promulgate uniform plea offer guidelines. Id. at 25.
The guidelines are intended to provide standards for plea offers for
Comprehensive Drug Reform Act of 1987, N.J.S.A. 2C:35-1 to 36-1 (CDRA)
offenses and reduce the chance of disparity in sentencing. Brimage, 153 N.J. at
13. Plea agreements under N.J.S.A. 2C:35-12 are governed by those guidelines,
153 N.J. at 24-25; see Revised Attorney General Guidelines for Negotiating
Cases Under N.J.S.A. 2C:35-12 (July 15, 2004); State v. Fowlkes, 169 N.J. 387,
389 (2001). As discussed, infra, the second-degree possession with intent to
distribute a CDS charge was a Brimage-eligible CDRA offense that subjected
defendant to a mandatory extended term sentence under N.J.S.A. 2C:43-6(f).
Defendant does not contend that his negotiated plea was contrary to the Brimage
guidelines.
                                                                             A-0484-18T4
                                         9
     The court also questioned the defendant extensively as to whether he

accepted the plea voluntarily and knowingly:

           [The Court]: All right. In front of you are the yellow
           plea forms. Did you review those with your attorney?

           [Defendant]: Yes, ma'am.

           [The Court]: All right. And did you initial all of those
           pages?

           [Defendant]: Yes, ma'am.

           [The Court]: And does your signature appear on those
           pages?

           [Defendant]: Yes, ma'am

           [The Court]: Did you answer all the questions on the
           plea forms truthfully?

           [Defendant]: Yes.

           [The Court]: And do the circled responses indicate or
           represent your truthful answers?

           [Defendant]: Yes, ma'am.

           [The Court]: Okay. Do you understand what you're
           doing today?

           [Defendant]: Yes, ma'am.

           [The Court]: What are you doing?

           [Defendant]: I'm giving fact finding of the charges that
           . . . I'm pleading guilty to.

                                                                      A-0484-18T4
                                     10
                  ....

            [The Court]: And if you have any reservations then I
            don't want you to enter a guilty plea.

            [Defendant]: I don't have any reservations.

      The court then directed the defendant to specific sections of the plea form

to ensure that he understood its terms.

            [The Court]: Okay. Are you pleading guilty to these
            two charges of aggravated assault and possession with
            intent because you are, in fact, guilty of those charges?

            [Defendant]: Yes, ma'am.

                  ....

            [The Court]: Okay. You heard the recommendation of
            the prosecutor for the sentence. That also appears on
            page [three] at number [thirteen]. [This] [i]ndicates
            that there is a four-year New Jersey state prison
            sentence flat to run concurrent with a [sixteen] year
            New Jersey State prison sentence of which you [must]
            serve [fifty-four] months. Do you understand that to be
            the recommendation?

            [Defendant]: Yes, ma'am.

                  ....

            [The Court]: Okay. And if you look at the first page it
            indicates that the maximum sentence you could receive
            on these two charges combined is [fifteen] years. Do
            you understand that?


                                                                         A-0484-18T4
                                      11
            [Defendant]: Yes.

            [The Court]: Okay. And you also understand that
            pursuant to Brimage there is this mandatory period of
            parole ineligibility of [fifty-four] months?

            [Defendant]: Yes.

      At sentencing, the trial court found, and ascribed significant weight to

aggravating factor three, N.J.S.A. 2C:44-1(a)(3) ("[t]he risk that the defendant

will commit another offense") and nine, N.J.S.A. 2C:44-1(a)(9) ("[t]he need for

deterring the defendant and others from violating the law"). The court also

found and assigned "more than moderate-weight" to aggravating factor six,

N.J.S.A. 2C:44-1(a)(6) ("[t]he extent of the defendant's prior criminal record

and the seriousness of the offenses of which he has been convicted").

      After the court concluded that the aggravating factors preponderated over

the non-existent mitigating factors, the court sentenced defendant in accordance

with the negotiated plea agreement. The court further noted that the plea deal

was in accordance with "the Attorney General Guidelines mandated by

[Brimage]" and that "[t]he sentence recommendation . . . is appropriate under

the facts and circumstances of this case and appears to be in the interest of

justice."




                                                                        A-0484-18T4
                                      12
                                        II.

      In defendant's first point, he contends that the court committed error in

denying his motion to suppress because the search of his residence and person

was based on an unconstitutional warrant that was issued without probable

cause. Defendant specifically contends that the facts contained in the probable

cause affidavit, individually or collectively, failed to establish that there was a

fair probability that contraband would be found in defendant's residence or on

him personally. We disagree.

      "[A] search executed pursuant to a warrant is presumed to be valid and . . .

a defendant challenging its validity has the burden to prove 'that there was no

probable cause supporting the issuance of the warrant or that the search was

otherwise unreasonable.'" State v. Jones, 179 N.J. 377, 388 (2004) (quoting

State v. Valencia, 93 N.J. 126, 133 (1983)).        "Accordingly, courts 'accord

substantial deference to the discretionary determination resulting in the issuance

of the [search] warrant.'" State v. Keyes, 184 N.J. 541, 554 (2005) (alteration

in original) (quoting Jones, 179 N.J. at 388). When "reviewing a grant or denial

of a motion to suppress [we] must uphold the factual findings underlying the

trial court's decision so long as those findings are supported by sufficient

credible evidence in the record." State v. Gamble, 218 N.J. 412, 424 (2014)


                                                                           A-0484-18T4
                                       13
(citing State v. Elders, 192 N.J. 224, 243 (2007)). We "should reverse only when

the trial court's determination is 'so clearly mistaken that the interests of justice

demand intervention and correction.'" Id. at 425 (quoting Elders, 192 N.J. at

244) (citation omitted).

      "A trial court's interpretation of the law, however, and the consequences

that flow from established facts are not entitled to any special deference. " Ibid.

(citations omitted). Thus, "a trial court's legal conclusions are reviewed de

novo." Ibid. (citing State v. Gandhi, 201 N.J. 161, 176 (2010)). Any "[d]oubt

as to the validity of the warrant 'should ordinarily be resolved by sustaining the

search.'" Keyes, 184 N.J. at 554 (quoting Jones, 179 N.J. at 389).

      The New Jersey Constitution provides, "no warrant shall issue except

upon probable cause, supported by oath or affirmation, and particularly

describing the place to be searched and the papers and things to be seized." N.J.

Const. art. I, ¶ 7. "When a court receives an application from the police for a

search warrant, it should not issue that warrant 'unless [it] is satisfied that there

is probable cause to believe that . . . evidence of a crime is at the place sought

to be searched.'" State v. Smith, 212 N.J. 365, 388 (2012) (quoting State v.

Sullivan, 169 N.J. 204, 210 (2001)) (alterations in original).




                                                                             A-0484-18T4
                                        14
      Probable cause requires "less than legal evidence necessary to convict

though more than mere naked suspicion." Ibid. (quoting State v. Mark, 46 N.J.

262, 271 (1966)). It exists when a police officer possesses "a 'well grounded'

suspicion that a crime has been or is being committed." Sullivan, 169 N.J. at

211. The court must "make a practical, common sense determination whether,

given all of the circumstances, 'there is a fair probability that contraband or

evidence of a crime will be found in a particular place.'" State v. O'Neal, 190

N.J. 601, 612 (2007) (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)).

Further, probable cause must be determined "based on the information contained

within the four corners of the supporting affidavit, as supplemented by sworn

testimony before the issuing judge that is recorded contemporan eously." State

v. Marshall, 199 N.J. 602, 611 (2009) (quoting Schneider v. Simonini, 163 N.J.

336, 363 (2000)).

      "Information related by informants may constitute a basis for probable

cause, provided that a substantial basis for crediting that information is

presented." Jones, 179 N.J. at 389 (citing Sullivan, 169 N.J. at 212). The issuing

court must consider the totality of the circumstances in determining whether an

informant's tip establishes probable cause, including the informant's "veracity

and basis of knowledge." Ibid. (citing State v. Novembrino, 105 N.J. 95, 123


                                                                          A-0484-18T4
                                       15
(1987)); see also Gates, 462 U.S. at 238-39. These are the most important

factors, and a deficiency in one may be compensated "by a strong showing as to

the other, or by some other indicia of reliability." State v. Zutic, 155 N.J. 103,

110-11 (1998).

      "[R]elevant corroborating facts may include a controlled drug buy

performed on the basis of the tip, positive test results of the drugs obtained,

records confirming the informant's description of the target location, the

suspect's criminal history, and the experience of the officer who submitted the

supporting affidavit." Keyes, 184 N.J. at 556. Although no fact by itself

establishes probable cause, "a successful controlled [drug] buy 'typically will be

persuasive evidence in establishing probable cause.'" Ibid. (quoting Sullivan,

169 N.J. at 217.)

      Here, we agree with the trial court that the affidavit established probable

cause for the issuance of the warrant. In this regard, the affidavit detailed: 1)

Pastore's observations of two separate controlled buys of narcotics at defendant's

place of residence; 2) defendant's prior criminal record involving illicit

narcotics; and 3) Pastore's relevant training and experience as a law enforcement




                                                                          A-0484-18T4
                                       16
officer.5   Contrary to defendant's contention, the affidavit included ample

evidence supporting "a practical, common sense determination [that], given all

of the circumstances, there [was] a fair probability that contraband or evidence

of a crime [would] be found in [the] particular place" for which the search

warrants were issued. Marshall, 199 N.J. at 610 (quoting O'Neal, 190 N.J. at

612); see also Jones, 179 N.J. at 389 (noting the court must consider "the totality

of the circumstances" in determining if there is probable cause for a search).

      We specifically reject defendant's claim that the affidavit was deficient

because the items purchased in the two controlled buys were not tested to

confirm they were controlled dangerous substances.           A positive test for

suspected narcotics is not essential to a finding of probable cause that items are

controlled dangerous substances. See Jones, 179 N.J. at 394. Here, as in Jones,

"nothing presented . . . suggested that the purchased substance was anything

other than what its sellers held it out to be." Id. at 395. In that case, the court

further noted that regardless of the chemical makeup of the purported narcotics,


5
  We acknowledge the affidavit did not inform the court of the disposition of
the charges and therefore was not in accordance with the instruction in Jones
that "arrest records disclosed in supporting affidavits" for a "no-knock" warrant
should "include the disposition of those arrests." 179 N.J. at 404. Despite this
omission, we are nevertheless satisfied that the affidavit provided more than
sufficient information to establish probable cause for the issuance of the search
warrant.
                                                                           A-0484-18T4
                                       17
there was still sufficient information to find "probable cause that illegal

narcotics activity was occurring." Ibid. Specifically, the court held that in the

"totality of the circumstances," the officer's narcotics training, and the

coordinated purchase of illegal drugs established "sufficient probable cause to

issue the search warrant." Id. at 396-97.

      The totality of the facts presented here—including the coordination of the

controlled purchase of crack cocaine, the circumstances under which the

controlled buys were made, and Pastore's training and experience—established

probable cause to believe the purchased items were illicit narcotics. Although

the items purchased during the two controlled buys were not tested at the time

Pastore applied for the warrant "[t]he circumstances detailed in the warrant

application plainly indicated that the sole purpose of the [controlled buys]

between the informant and the suspects . . . was to exchange money for drugs."

Id. at 395.

      In sum, the facts contained in the affidavit conclude that there was "a fair

probability that contraband or evidence of a crime [would] be found in a

particular place." O'Neal, 190 N.J. at 612. Specifically, the affidavit states that

the CI knew that the defendant was "selling crack cocaine from [his] residence

located in Whitesboro" and that he/she had "bought crack cocaine from


                                                                           A-0484-18T4
                                       18
[defendant] . . . in the past." The affidavit further noted that this "tip" was

corroborated when the CI had obtained what was purported to be crack cocaine

from two controlled purchases at defendant's residence.

                                      III.

      Defendant next argues that his sixteen-year extended term sentence should

be vacated because the court failed to "comply with mandatory procedural

safeguards" and he was therefore sentenced contrary to his due process rights.

Specifically, defendant asserts that the State failed to give sufficient notice that

it was pursuing an extended term pursuant to Rule 3:21-4(e) and failed to

delineate its reason for pursuing the sentence, claiming it is unclear from the

record if the court's basis for imposing an extended term was pursuant to the

mandatory provisions of N.J.S.A. 2C:43-6(f) or the discretionary provisions of

N.J.S.A. 2C:44-3(a). In addition, the defendant contends that the court "fail[ed]

to explain and document its acceptance of the extended term recommendation."

We are not persuaded by any of these arguments.

      When reviewing a sentence imposed by the trial court, we apply a

"deferential" standard of review. State v. Fuentes, 217 N.J. 57, 70 (2014). We

will "not substitute [our] judgment for that of the sentencing court." Ibid. We

must uphold the trial court's sentencing decision unless: (1) the court did not


                                                                            A-0484-18T4
                                        19
comply with the sentencing guidelines; (2) the court's findings on the

aggravating and mitigating factors were not based upon competent and credible

evidence in the record; or (3) "the application of the guidelines to the facts of

[the] case makes the sentence clearly unreasonable so as to shock the judicial

conscience."   Ibid.   (quoting State v. Roth, 95 N.J. 334, 364-65 (1984))

(alteration in original). "These standards apply as well to sentences that result

from guilty pleas, including those guilty pleas that are entered as part of a plea

agreement." State v. Sainz, 107 N.J. 283, 292 (1987) (citing State v. O'Connor,

105 N.J. 399, 405-08 (1987)).

      We initially note that defendant failed to challenge his plea or raise any

due process argument at any point in the trial court and for that reason alone we

could reject his newly minted claims. See Nieder v. Royal Indem. Ins. Co., 62

N.J. 229, 234 (1973). We have nevertheless considered the arguments on the

merits and reject them.

      Defendant's arguments proceed on the assumption that a lack of clarity

exists in the record as to his eligibility for a mandatory extended term under

N.J.S.A. 2C:43-6(f), or a discretionary term under N.J.S.A. 2C:44-3(a). Based

on our review of the record we disagree.

      N.J.S.A. 2C:43-6(f) provides that:


                                                                          A-0484-18T4
                                       20
            A person convicted of manufacturing, distributing,
            dispensing or possessing with intent to distribute any
            dangerous substance . . . under N.J.S.[A. ]2C:35-5 . . .
            who has been previously convicted of manufacturing,
            distributing, dispensing or possessing with intent to
            distribute a controlled dangerous substance . . . shall
            upon application of the prosecuting attorney be
            sentenced by the court to an extended term as
            authorized by subsection c of N.J.S.[A. ]2C:43-7 . . . .
            The term of imprisonment shall, except as may be
            provided in N.J.S.[A. ]2C:35-12, include the imposition
            of a minimum term. The minimum term shall be fixed
            at, or between, one-third and one-half of the sentence
            imposed by the court or three years, whichever is
            greater, not less than seven years if the person is
            convicted of a violation of N.J.S.[A. ]2C:35-6, or
            [eighteen] months in the case of a fourth degree crime,
            during which the defendant shall be ineligible for
            parole.

            [N.J.S.A. 2C:43-6(f) (emphasis added).]

      Here, defendant's presentence report, which the sentencing court

expressly referenced and relied upon twice during the sentencing hearing (the

court noted that it "reviewed and considered defendant's criminal history" and

that its "decision is based in part upon confidential information contained in the

pre-sentence investigation report"), and which was submitted without objection,

confirms that defendant was convicted in 1988 and 1989 for distribution of CDS

contrary to N.J.S.A. 2C:35-5(a)(1). He was also convicted of possession of CDS

in 1989, N.J.S.A. 2C:35-10(a); resisting arrest in 1989, N.J.S.A. 2C:29-2;


                                                                          A-0484-18T4
                                       21
loitering for purpose of illegally using, possessing, or selling CDS in 2002,

N.J.S.A. 2C:33-2.1; hindering apprehension or prosecution in 2004, N.J.S.A.

2C:29-3(b)(2); criminal mischief in 2005, N.J.S.A. 2C:17-3(b)(2); and false

imprisonment in 2016, N.J.S.A. 2C:13-3. Defendant also pled guilty to CDS-

related offenses in 1996, 2007, and 2009.

      Defendant also had four municipal convictions for possession of a CDS ,

N.J.S.A. 2C:35-10(a). See State v. Irrizary, 328 N.J. Super. 198, 203 (App. Div.

2000) (noting that intervening convictions weigh against a finding that a

predicate act was too "remote" for the imposition of an extended term sentence).

Although, defendant claims he does not "concede" that he was subject to a

mandatory extended term, the record, as stated, establishes beyond peradventure

that his repeated convictions for N.J.S.A. 2C:35-5(a)(1) and his later CDS-

related convictions subjected him to the mandatory provisions of N.J.S.A.

2C:43-6(f). Further, the trial court clearly considered defendant's extensive

criminal history when it found "[e]ight of the defendant's ten felony convictions

resulted from CDS-related offenses."

      As a defendant subject to a mandatory extended term, any plea that

reduced his mandatory or minimum term must be entered under N.J.S.A. 2C:35-




                                                                         A-0484-18T4
                                       22
12 (Section 12). See State v. Courtney, 243 N.J. 77, 88 (2020). Section 12

provides that:

             [w]henever an offense defined in this chapter specifies
             a mandatory sentence of imprisonment which includes
             a minimum term during which the defendant shall be
             ineligible for parole, [or] a mandatory extended term
             which includes a period of parole ineligibility . . . the
             court upon conviction shall impose the mandatory
             sentence . . . unless the defendant has pleaded guilty
             pursuant to a negotiated agreement . . . which provides
             for a lesser sentence [or] period of parole ineligibility
              . . . . The negotiated plea . . . may provide for a
             specified term of imprisonment within the range of
             ordinary or extended sentences authorized by law [or]
             a specified period of parole ineligibility . . . . In that
             event, the court at sentencing shall not impose a lesser
             term of imprisonment [or] lesser period of parole
             ineligibility . . . .

             [N.J.S.A. 2C:35-12 (emphasis added).]

        Here, defendant agreed to a negotiated plea under Section 12 as he pled

guilty to an extended term sixteen-year aggregate sentence with a mandatory

fifty-four months of parole ineligibility. Defendant, however, was subject to a

sixty-four-month mandatory period of parole ineligibility and a term of

imprisonment "between [ten] and [twenty] years," pursuant to N.J.S.A. 2C:43 -

6(f).

        Rule 3:21-4(e) governs the procedures for a motion "pursuant to . . .

N.J.S.A. 2C:43-6(f) for the imposition of an extended term of imprisonment."

                                                                          A-0484-18T4
                                        23
The Rule provides that when defendant accepts a negotiated disposition that

includes a recommendation of an extended term "the prosecutor's oral notice and

the recordation of the extended term exposure in the plea form completed by

defendant and reviewed on the record shall serve as the State's motion." R. 3:21-

4(e).

        Here, appropriate notice of the extended term sentence was provided

pursuant to Rule 3:21-4(e).       That notice is reflected in the defendant's

affirmative answer to the question posed in the plea form that asked "if

[defendant] enter[ed] a plea of guilty to any charges that require a mandatory

period of parole ineligibility or a mandatory extended term[.]"       (Emphasis

added).     In addition, the plea form clearly indicates that the prosecutor

recommended a sixteen-year sentence with fifty-four months of parole

ineligibility "pursuant to Brimage." Moreover, in the supplemental plea form,

the defendant acknowledged that he entered into the agreement "to provide for

a lesser sentence or period of parole ineligibility than would otherwise be

required[.]"

        In addition, the State provided oral notice of the extended term sentence

at the defendant's plea hearing. Specifically, the State noted that "[defendant]

is somebody that is mandatory pursuant to the Brimage guidelines. So even


                                                                         A-0484-18T4
                                       24
though it's a second-degree offense he would be sentenced in the first-degree

range for the recommended sentence of [sixteen years] with a [fifty-four-month

parole ineligibility]."

      Defendant was also questioned extensively as to his understanding of the

extended sentence by the trial court at his plea hearing. In this regard, the trial

court directed defendant to "page [three] at number [thirteen]" of the plea form

and confirmed that he understood "that there is a four-year . . . state prison

sentence flat to run concurrent with a [sixteen] year . . . prison sentence of which

you must serve [fifty-four] months."         The court also confirmed that the

defendant understood "that pursuant to Brimage there is this mandatory period

of parole ineligibility of [fifty-four] months[.]"

      Further, defendant has been aware of a mandatory extended term sentence

since his hearing for bail modification in September 2017. Indeed, defendant 's

counsel expressly stated, "we do recognize that his offer is a Brimage offer."

When taken into account with the continuous references to Brimage throughout

the course of the prosecution and defendant's own acknowledgement of the

extended term in the plea form, there is ample evidence to support a finding that

defendant was not deprived of proper notice that the State was seeking a

mandatory extended term.


                                                                            A-0484-18T4
                                        25
      We also find instructive the Supreme Court's discussion in its recent

decision State v. Courtney, 243 N.J. 77, 88 (2020). In Courtney, the Court

addressed whether the State was required to file a formal application of its

waiver of an extended term sentence in a plea negotiated under Section 12. Id.

at 88. In that case, the defendant was subject to an extended term pursuant to

N.J.S.A. 2C:43-6(f). Ibid. The Court noted that subsection (f) "requires the

prosecutor to file an application to impose an extended term." Ibid. (quoting

Brimage, 153 N.J. at 11). Notably, the Court stated that "[n]owhere in Section

12 is there a requirement for a formal procedure" and "Section 12 expressly

permits the State to negotiate away its right to seek mandatory sentences." Ibid.

(emphasis added).

      The Courtney Court also emphasized that it would be "clear in most cases

whether a defendant is extended-term eligible under N.J.S.A. 2C:43-6(f)" but in

those "small number of matters" where the issue is disputed, the Court proposed

for consideration by the Criminal Practice Committee and the Court the

following revisions to Rule 3:21-4(e)'s procedures:

            1) If the prosecutor agrees not to file an application for
            an extended term as part of a plea agreement but intends
            to seek the benefit of Section 12 at sentencing, then the
            trial court shall ask the prosecution on the record
            whether defendant is extended-term eligible;


                                                                         A-0484-18T4
                                       26
            2) Defendant shall be given an opportunity to object;

            3) If defendant does not object, the trial court's inquiry
            ends there, and the prosecution may proceed under the
            plea agreement without being required to file a formal
            motion;

            4) If, however, defendant objects, then the prosecution
            would have to meet its burden of proof by
            demonstrating defendant's eligibility for an extended
            term; and

            5) The trial court would then make a finding as to
            whether the prosecution has met its burden.

            [Id. at. at 90-91.]

      Finally, the Court requested "the Director of the Administrative Office of

the Courts to revise the standard plea form to confirm whether the prosecution

agrees not to request an extended term under N.J.S.A. 2C:43-6(f) but still seeks

the benefit of a negotiated waiver of the CDRA's mandatory sentence

requirements under Section 12." Id. at 91.6


6
   As we discussed, at the plea hearing the court stated that "if you look at the
first page it indicates that the maximum sentence [defendant] could receive on
these two charges combined is [fifteen] years." It is clear from a review of the
entire record that the court was referring to question one of the plea form in
which defendant identified the statutory maximum sentence for the two offenses
to which he was pleading guilty as opposed to the potential extended term
sentence to which he was clearly exposed. The court's later colloquy at the plea
and sentencing hearings made clear that defendant was pleading guilty to
sixteen, not fifteen years. And in this regard defendant did not claim in the trial


                                                                           A-0484-18T4
                                       27
      Although we have already concluded that it was clear that defendant was

eligible for a mandatory extended term and that the State has provided sufficient

notice under Rule 3:21-4(e), we are nevertheless satisfied that the State has

satisfied its notice requirement under the Supreme Court's proposed revisions to

Rule 3:21-4(e) as well. As noted, in addition to the colloquy noted at the bail

and sentencing proceedings, at the plea hearing the trial court confirmed with

the State that the second-degree possession charge "would be sentenced as a first

[degree offense]." At no point did the defendant object to this statement.

      Finally, we reject defendant's argument that the trial court failed to

"explain and document its acceptance of the extended-term recommendation."

Rule 3:21-4(e) further provides that "the sentence shall include a determination

as to whether the defendant was convicted and sentenced to an extended term of

imprisonment as provided in . . . N.J.S.A. 2C:43-6(f) . . . and the commitment

or order of sentence which directs the defendant's confinement shall so specify."

      As noted above, the trial court considered defendant's criminal history in

its application of aggravating factors.      Specifically, the court noted after

reviewing the presentence report that "defendant's ten felony convictions




court, or before us, that he understood that his plea imposed a fifteen rather than
sixteen-year extended term sentence.
                                                                           A-0484-18T4
                                       28
resulted from CDS-related offenses." The court further found that defendant's

sentence was consistent with the "Attorney General Guidelines mandated by

[Brimage]." Finally, the Judgment of Conviction memorialized that defendant

was sentenced pursuant to the Attorney General Guidelines mandated by

Brimage.

      We therefore conclude that the judge appropriately sentenced defendant

to an extended term with a period of parole ineligibility less than that prescribed

by N.J.S.A. 2C:43-6(f) and there is sufficient credible evidence in the record to

support the judge's findings including those on the aggravating and mitigating

factors. The sentence is reasonable and does not shock the judicial conscience.

See Fuentes, 217 N.J. at 70 (quoting Roth, 95 N.J. at 364-65). To the extent we

have not addressed any of defendant's remaining arguments it is because we

have determined that they are without sufficient merit to warrant discussion in

a written opinion. See R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-0484-18T4
                                       29